     Case 2:17-cr-00661-DMG Document 897 Filed 12/14/20 Page 1 of 7 Page ID #:18172



 1    TRACY L. WILKISON
      Attorney for the United States
 2    Acting Under Authority Conferred by 28 U.S.C. § 515
      BRANDON D. FOX
 3    Assistant United States Attorney
      Chief, Criminal Division
 4    KRISTEN A. WILLIAMS (Cal. Bar No. 263594)           Dec 14, 2020
      Deputy Chief, Major Frauds Section
 5    CATHY J. OSTILLER (Cal. Bar No. 174582)                KT
      Senior Litigation Counsel
 6    ALEXANDER C.K. WYMAN (Cal. Bar No. 295339)
      Assistant United States Attorneys
 7    Major Frauds Section
           1100 United States Courthouse
 8         312 North Spring Street
           Los Angeles, California 90012
 9         Telephone: (213) 894-0526/6159/2435
           Facsimile: (213) 894-6269
10         E-mail:    Kristen.Williams@usdoj.gov
                      Cathy.Ostiller@usdoj.gov
11                    Alex.Wyman@usdoj.gov

12    Attorneys for Plaintiff
      UNITED STATES OF AMERICA
13
                              UNITED STATES DISTRICT COURT
14
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
     UNITED STATES OF AMERICA,                No. CR 17-661(A)-DMG
16
                Plaintiff,                    GOVERNMENT’S EX PARTE APPLICATION
17                                            FOR ORDER PROVISIONALLY SEALING
                      v.                      DOCUMENT; DECLARATION OF ALEXANDER
18                                            C.K. WYMAN
     JULIAN OMIDI,
19     aka “Combiz Omidi,”                    (UNDER SEAL)
       aka “Combiz Julian Omidi,”
20     aka “Kambiz Omidi,”
       aka “Kambiz Beniamia Omidi,”
21     aka “Ben Omidi,”
     SURGERY CENTER MANAGEMENT, LLC,
22   and
     MIRALI ZARRABI, M.D.,
23     aka “Mirali Akba Ghandchi
            Zarrabi,”
24     aka “M.A. Ghandchi Zarrabi,”

25              Defendants.

26

27

28
     Case 2:17-cr-00661-DMG Document 897 Filed 12/14/20 Page 2 of 7 Page ID #:18173



 1          Plaintiff United States of America, by and through its counsel

 2    of record, the Acting United States Attorney for the Central

 3    District of California and Assistant United States Attorneys Kristen

 4    A. Williams, Cathy J. Ostiller, and Alexander C.K. Wyman, hereby

 5    applies ex parte for an order that the government’s (prosecution

 6    team’s) unredacted Response to Defendant Julian Omidi’s Supplemental

 7    Motion Requesting Judicial Findings on Joint Defense Privilege

 8    Issues and the supporting Declaration of Alexander C.K. Wyman and

 9    exhibit thereto be provisionally filed under seal.

10          This ex parte application is based upon the attached

11    declaration of Alexander C.K. Wyman.

12

13     Dated: December 11, 2020           Respectfully submitted,

14                                        TRACY L. WILKISON
                                          Attorney for the United States
15                                        Acting Under Authority Conferred by
                                          28 U.S.C. § 515
16
                                          BRANDON D. FOX
17                                        Assistant United States Attorney
                                          Chief, Criminal Division
18

19
                                          KRISTEN A. WILLIAMS
20                                        CATHY J. OSTILLER
                                          ALEXANDER C.K. WYMAN
21                                        Assistant United States Attorneys

22                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
23

24

25

26

27

28

                                             2
     Case 2:17-cr-00661-DMG Document 897 Filed 12/14/20 Page 3 of 7 Page ID #:18174



 1                       DECLARATION OF ALEXANDER C.K. WYMAN

 2          I, Alexander C.K. Wyman, state and declare as follows:

 3          1.   I am an Assistant United States Attorney (“AUSA”) for the

 4    Central District of California.       Together with AUSAs Kristen A.

 5    Williams and Cathy J. Ostiller, I represent the government in United

 6    States v. Julian Omidi et al., CR 17-661(A)-DMG.          I make this

 7    declaration in support of the Government’s Application for Order

 8    Sealing Document.

 9          2.   The government (prosecution team) requests leave to

10    provisionally file under seal the unredacted version of its Response

11    to Defendant Julian Omidi’s Supplemental Motion Requesting Judicial

12    Findings on Joint Defense Privilege Issues and the supporting

13    declaration and exhibit (collectively, the “Response”).           The

14    Response responds to defendant JULIAN OMIDI’s (“OMIDI”) Supplemental

15    Motion Requesting Judicial Findings on Joint Defense Privilege

16    Issues (Dkt. 874).

17          3.   The government understands that OMIDI objects to certain

18    information (e.g., content of recordings at issue and items received

19    from the government’s filter team) being in the public record; such

20    information is discussed in multiple areas of the Response.             The

21    government does not agree with OMIDI that this information from the

22    recordings and filter team production needs to be sealed, but

23    recognizes that the Motion and Response are addressing questions

24    relevant to that sealing and that the Court has not yet issued an

25    order on those questions.

26          4.   On December 11, 2020, I emailed counsel for OMIDI, as well

27    as counsel for co-defendants SURGERY CENTER MANAGEMENT, LLC (“SCM”)

28
     Case 2:17-cr-00661-DMG Document 897 Filed 12/14/20 Page 4 of 7 Page ID #:18175



 1    and MIRALI ZARRABI, M.D. (“ZARRABI”), informing them that the

 2    government intended to file the Response provisionally under seal

 3    and asking for their position on this sealing application.           Bruce

 4    Searby, counsel for OMIDI, responded as follows:          “Mr. Omidi does

 5    not oppose filing of privileged materials under seal, including

 6    where the government does not recognize the privilege but Mr. Omidi

 7    has done so (or, the government can reasonably infer from his

 8    positions thus far, he would do so).        However, legal arguments

 9    should be public.     If there is any doubt as to what is what, please

10    go ahead and file provisionally under seal and Mr. Omidi can take a

11    look and deal with any objections to the treatment later.”           Ivy

12    Wang, counsel for ZARRABI, responded that ZARRABI has no objection

13    to the sealing application.      As of the time of this filing, I have

14    not received a response from counsel for SCM.

15          5.   To accommodate OMIDI’s position, the government has

16    redacted the portions of the Response that the government

17    understands OMIDI has objected to having in the public record.             The

18    government will be simultaneously filing a version of the Response

19    publicly with those redactions.       Accordingly, the government

20    respectfully requests that the Court provisionally seal the

21    unredacted version of the Response until such time as the Court

22    decides whether or not the recordings at issue and or the documents

23    from the filter team are privileged.

24          6.   Should the Court deny this application, the government

25    respectfully requests that the Response not be filed, but be

26    returned to the government, without filing of the Response or

27    reflection of the name or nature of the Response on the clerk’s

28    public docket.

                                             2
     Case 2:17-cr-00661-DMG Document 897 Filed 12/14/20 Page 5 of 7 Page ID #:18176



 1          I declare under penalty of perjury under the laws of the United

 2    States of America that the foregoing is true and correct to the best

 3    of my knowledge and belief and that this declaration was executed on

 4    December 11, 2020, at Los Angeles, California.

 5
                                                    _____________________________
 6                                                  ALEXANDER C.K. WYMAN
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             3
     Case 2:17-cr-00661-DMG Document 897 Filed 12/14/20 Page 6 of 7 Page ID #:18177



 1                               CERTIFICATE OF SERVICE

 2          I, Belinda B. Tunque, declare:

 3          That I am a citizen of the United States and a resident of or

 4    employed in Los Angeles County, California; that my business address

 5    is the Office of United States Attorney, United States Courthouse,

 6    312 North Spring Street, Los Angeles, California 90012; that I am

 7    over the age of 18 years old, and I am not a party to the above-

 8    titled action;

 9          That I am employed by the United States Attorney for the

10    Central District of California, who is a member of the Bar of the

11    United States District Court for the Central District of California,
12
      at whose direction I served a copy of: GOVERNMENT’S EX PARTE
13    APPLICATION FOR ORDER PROVISIONALLY SEALING DOCUMENT; DECLARATION OF
      ALEXANDER C.K. WYMAN (UNDER SEAL)
14    service was:

15     ☐ Placed in a closed envelope           ☐ Placed in a sealed envelope
         for collection and inter-               for collection and mailing
16       office delivery, addressed as           via United States mail,
         follows:                                addressed as follows:
17
       ☐ By hand delivery, addressed           ☒ By electronic mail delivery,
18       as follows:                             as follows:

19     Thomas O’Brien, Esq. – tobrien@bgrfirm.com
       Ivy Wang, Esq. – iwang@bgrfirm.com
20     Jennie Wang VonCannon, Esq. – jvoncannon@bgrfirm.com
       Nate Brown, Esq. – nbrown@bgrfirm.com
21     David Carroll, Esq. – dcarroll@bgrfirm.com
       Michael Devereux, Esq. – mike@wex.law
22
       Robb C. Adkins, Esq. - radkins@bakerlaw.com
23     Bruce H. Searby, Esq. - bsearby@searby.law
       Kimberly Morris, Esq. - kmorris@bakerlaw.com
24
      //
25
      //
26
      //
27
      //
28
     Case 2:17-cr-00661-DMG Document 897 Filed 12/14/20 Page 7 of 7 Page ID #:18178



 1          This Certificate is executed on December 11, 2020, at Los

 2    Angeles, California.

 3          I certify under penalty of perjury that the foregoing is true

 4    and correct

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                           2
